Miller, J.:
The plaintiff appeals from a judgment entered upon a nonsuit. The jury could have found from the evidence that the horse car in which the plaintiff was a passenger was derailed by the defendant’s servants for the purpose of getting around a truck which blocked the track; that no warning or opportunity to leave the car was given the passengers; that the jolting of the car, caused by its running into a rut or hitting some obstruction, threw the plaintiff forward, and then backward, so that her head struck the side of the car with sufficient force to cause the injuries for which she sues.
We think that the evidence which would have justified these conclusions required the submission of the case to the jury, and that the dismissal of the complaint was error which requires a reversal of the judgment.
Bartlett, Woodward and Rich, JJ., concurred.
•Judgment reversed and new trial granted, costs to abide the event.